NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2842-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM S. SNEAD,

     Defendant-Appellant.
_____________________________

                    Submitted April 9, 2019 – Decided April 18, 2019

                    Before Judges Fisher and Geiger.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 15-10-1195.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Susan Lee Romeo, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Monica Anne Martini, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
       In this appeal, defendant challenges the denial of his motion to suppress

statements he made to police. He also poses questions about the sentence

imposed. We find no merit in defendant's arguments and affirm.

       Defendant was charged with first-degree murder of one individual,

N.J.S.A. 2C:11-3(a)(2), and second-degree aggravated assault of another,

N.J.S.A. 2C:12-1(b)(1), as well as a number of weapons offenses. He moved

for suppression of statements he made to police, claiming he did not wai ve his

Miranda1 rights. After an evidentiary hearing at which only a police officer

testified, the judge denied the motion. Defendant later pleaded guilty to a single

count of second-degree aggravated manslaughter and was sentenced to a fifteen-

year prison term subject to an eighty-five percent period of parole ineligibility

under the No Early Release Act, N.J.S.A. 2C:43-7.2.

       Defendant appeals, arguing:

             I. DEFENDANT'S STATEMENT MUST BE
             SUPPRESSED BECAUSE HIS SIGNED WAIVER OF
             HIS RIGHTS UNDER MIRANDA . . . WAS
             OBTAINED THROUGH DECEPTIVE TACTICS
             WHERE POLICE MISLEADINGLY TOLD HIM
             THAT   HIS   SIGNATURE    WAS   MERELY
             ACKNOWLEDGING THAT HE UNDERSTOOD
             THE RIGHTS THAT THE POLICE PREVIOUSLY
             HAD READ TO HIM, NOT THAT HE WAS
             WAIVING THEM . . . .

1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-2842-17T1
                                        2
            II. DEFENDANT'S SENTENCE MUST BE
            REVERSED AND THE MATTER REMANDED FOR
            RESENTENCING BECAUSE THE TRIAL COURT
            FAILED TO CONSIDER MITIGATING FACTORS
            THAT WERE RAISED BY DEFENDANT AND
            AMPLY SUPPORTED BY THE RECORD.

We find insufficient merit in these arguments to warrant discussion in a written

opinion, R. 2:11-3(e)(2), adding only a few brief comments about Point I.

      In his oral decision on the suppression motion, the judge thoroughly

explained why he found the only witness – a police detective – to be credible

and that, in making his findings, the judge "relied heavily" on the detective's

testimony. The judge also acknowledged that he watched the entirety of the

recorded interrogation multiple times.

      The events that preceded the actual questioning of defendant were fully

explored at the hearing and in the judge's decision.             As the detective

acknowledged, and as the video recording of the events reveal, the warnings and

explanations given by the officers did not occur as usual. Defendant contends

that the particular eliciting from defendant of his waiver of his rights

"undermined the entire concept of a knowing, intelligent and voluntary waiver

of rights . . . [because] [t]he police obtained defendant's signed waiver -of-rights

with no awareness on defendant's part that that was what he was doing." In


                                                                            A-2842-17T1
                                         3
essence, the record reveals that some rights were read to defendant and he then

signed the waiver form when one of the officers reading the document to him

left the room without having read to defendant the waiver aspect of the form. In

short, defendant's complaint here is that he executed the waiver form before

knowing he had the right to waive his right to remain silent. But, as the judge

recognized in his oral decision, when the officer returned to the interrogation

room, she read to defendant what hadn't previously been read to him.

      The judge acknowledged that "the manner in which the warnings were

presented was not ideal."        The detective who testified at the hearing also

acknowledged this; the judge found this concession "enhance[d]" the detective's

credibility.    And, after thoroughly reviewing and carefully considering the

circumstances, the judge concluded that, despite the irregularities, defendant

was given Miranda warnings, "which he acknowledged and waived." The judge

emphatically held that:

               [N]otwithstanding the imperfect manner in which the
               warnings were imparted in which the acknowledgement
               and waiver were obtained, it is in fact clear to me, very
               clear that the defendant was given the warning which is
               required.      That he acknowledged the warning,
               understood the warning and ultimately waived his
               rights. And that is . . . very clear, entirely clear to me.

                     ....


                                                                             A-2842-17T1
                                           4
            I've watched the entirety of the interrogation on more
            than one occasion. There was no inappropriate
            psychological technique used.          There was no
            inappropriate technique of any kind.

            The defendant made no request for counsel in a clear or
            even ambiguous way. The defendant did nothing which
            could be construed in any way as an ambiguous
            invocation of rights. There was never any need for
            police to clarify whether the defendant was voluntarily
            proceeding with the interrogation because it is entirely
            clear that he was.

            This was not a lengthy police interrogation. The
            entirety of it from beginning to end consumed
            approximately one and one half hours.

            In short, my conclusion is that once the defendant
            started talking, he kept talking. [H]e did so in a
            knowing, intelligent and voluntary way. He was not
            forced, threatened or coerced. His will was not
            overborne in any way.

            The defendant's demeanor on the video fully supports
            this conclusion which I draw.

            He was given his Miranda rights. He waived his
            Miranda rights after indicating that he understood them
            and then he proceeded to talk. And it really is that
            [straight] forward.

      Our review of such a determination is limited. We defer to a judge's

factual and credibility determinations when, as here, supported by evidence in

the record. State v. W.B., 205 N.J. 588, 603 n.4 (2011). We, of course, do not

defer to legal determinations, but, having considered defendant's argument about

                                                                        A-2842-17T1
                                       5
the order in which things were read and the waiver was obtained, we conclude

that the police action here did not warrant a different outcome. It is enough, as

the judge correctly held, that defendant understood his rights and voluntarily

waived those rights. In deferring to the judge's findings based on his observation

of the witness at the hearing and his review of the video recording of the

interrogation, we find no reason to intervene. See also State v. Davila, 203 N.J.
97, 109-10 (2010); State v. Johnson, 42 N.J. 146, 162 (1964).          We affirm

substantially for the reasons set forth in Judge Peter E. Warshaw, Jr.'s oral

decision.

      Affirmed.




                                                                          A-2842-17T1
                                        6